ON MOTION NOB EEHEAEING.
Pee Cubiam.
On respondent’s motion for rehearing, the chief contention is that the testimony touching the agreement to surrender the stock does not establish that agreement with any such clearness as would *178authorize a court of equity to act upon it. On that point the record now before the court is by no means 'as satisfactory as we could wish; .and, after careful reconsideration of it, we are of opinion that the interests of justice would be subserved by a retrial of the cause. We think that the evidence as it now stands ' tends to sustain an inference of such an agreement, but, owing to the obscurity of the showing on that point, our final order is that the judgment be reversed and the cause remanded for new trial.
With this modification of the former judgment, the motion for rehearing is overruled.
Black, C. J., and Gantt and Burgess, JJ., dissent.